Citation Nr: 1612979	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  10-37 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hemangioblastoma, claimed as due to herbicide exposure.
 
2.  Entitlement to service connection for clear cell renal cell carcinoma, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran had active service from November 1968 to November 1970, to include service in the Republic of Vietnam.  Among other decorations, the Veteran received the Combat Infantryman Badge for his service.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In August 2012, July 2014, February 2015, and September 2015, the Board remanded these issues for additional development. 


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's hemangioblastoma is related to service, to include as secondary to the Veteran's herbicide exposure in service.

2.  The preponderance of the evidence is against a finding that the Veteran's clear cell renal cell carcinoma is related to service, to include as secondary to the Veteran's herbicide exposure in service.


CONCLUSIONS OF LAW

1.  Hemangioblastoma was not incurred in service, nor may it be presumed to be so incurred.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  Renal cell carcinoma was not incurred in service, nor may it be presumed to be so incurred.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  

The RO provided notice to the Veteran in an April 2009 letter, prior to the date of the issuance of the appealed May 2009 rating decision.  The April 2009 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of private, service, and VA treatment records and the reports of May 2009, May 2014, and September 2014 VA examinations.  Per the September 2015 Board remand instructions, the Veteran also underwent a VA examination in October 2015.  The September 2014, May 2015, and October 2015 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the September 2014, May 2015, and October 2015 VA examinations are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In light of the above, the Board also finds that the RO substantially complied with the September 2015 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative.  The Board finds that no additional RO action to further develop the record is warranted.

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Herbicide Exposure

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6) (iii), 3.313(a).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the list of diseases provided in 38 C.F.R. § 3.309(e) shall be service-connected if the requirements of 38 U.S.C.A. § 1116 , 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113, 38 C.F.R. § 3.307(d) are also satisfied.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. §3.307(a)(6)(ii).

A presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which VA has not specifically determined a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).  

In this case, the record reflects that the Veteran served in Vietnam during active military service.  The Veteran is therefore presumed to have been exposed to herbicidal agents, to include Agent Orange.  38 U.S.C.A. § 1116(f).

Factual Background and Analysis

The Veteran contends that he developed hemangioblastoma and renal cancer as a result of his conceded herbicide exposure during his active duty in Vietnam.

Service treatment records are negative as to any complaints or treatment related to a brain tumor or kidney symptoms.

VA outpatient treatment records from June 2003 to September 2003 noted a private hospitalization and surgical treatment for hemangioblastoma.  None of the evidence provided a nexus/etiology opinion.

VA outpatient treatment records from 2003 to 2009 also include diagnosis and treatment of kidney cancer. 

The Veteran underwent a VA Agent Orange Registry examination in May 2009.  It was noted that the Veteran attributed his brain tumor and his kidney tumor to his in-service Agent Orange exposure.  The diagnosis was hemangioblastoma over the cerebellum and clear cell renal cell carcinoma.

Pursuant to the July 2014 and February 2015 remand instructions, the Veteran was provided separate VA examinations to address whether a hemangioblastoma and clear cell renal cell carcinoma were related to service, to include presumed exposure to herbicides during service.  

The Veteran underwent a VA kidney condition examination in September 2014.  The examiner noted that the Veteran was diagnosed with right renal cell carcinoma, post right laparoscopic nephrectomy.  The examiner opined that it was less than likely that the renal carcinoma originated during service or was otherwise etiologically related to active service, to include herbicide exposure.  The examiner noted that the Veteran's service treatment records were silent for evidence of renal disease, that the condition was not diagnosed within the first year after separation from service, and that the medical literature did not support a relationship between the kidney condition and herbicide exposure.

In a May 2015 VA examination report, the same VA examiner who conducted the September 2014 kidney examination opined that it was not at least as likely as not that the Veteran's hemangioblastoma or residuals were related to or aggravated by service or herbicide exposure.  The examiner noted that hemangioblastoma was a benign tumor thought to be derived from cells that are precursors to blood vessels or/or blood cells.  The hemangioblastoma most frequently sporadically occurred in the cerebellar part of brain without any obvious known cause or etiology, but may be associated with familial AD hereditary von Hippel-Lindau disease, which the Veteran did not have.  The examiner also noted that the Veterans and Agent Orange Update 2012 indicates there was inadequate or insufficient evidence to determine an association between cerebellar hemangioma and Agent Orange herbicide exposure.  The examiner also reported that the Veteran's service treatment records were silent for evidence of a brain condition.

In a July 2015 informal hearing presentation, the Veteran's representative asserted that there was, in fact, medical evidence of a link between herbicide exposure and the development of brain and kidney cancer.  Specifically, the Veteran's representative cited to, and provided medical findings from a National Institute of Health (NIH) article indicating that the incidence of malignant vascular tumors was expected to rise due to environmental insults, to include potential herbicide exposure.  The Veteran's representative also referenced an article citing to research performed at the VA Medical Center in Shreveport, Louisiana of patients with kidney cancer who were exposed to herbicides and the potential link.

Per the September 2015 Board remand instructions, the Veteran underwent a VA examination in October 2015.  The examiner noted that the referenced articles citing the research performed at the Overton Brooks VA Medical Center was a retrospective study examining charts of 297 patients diagnosed with renal cancer between 1987 and 2009.  Of these patients, 13 claimed exposure to Agent Orange.
The examiner noted that the determination as to whether exposure to the chemicals in Agent Orange should be considered a risk factor for kidney cancer was not done or carried out.  Therefore, the study was inconclusive and not substantiated which resulted in the conclusion made by the National Research Council with regards to veterans and Agent Orange.  The study was rather a small sample size resulting in a supposition or theory established on a retrospective study without any concrete conclusive or substantiated evidence.

The examiner also noted that while studies suggest that there may be an association between renal cell carcinoma and herbicide exposure, it does not support a causatory relationship between exposure and subsequent development of this neoplasm.  The Veterans and Agent Orange Update 2012 indicates that there is inadequate or insufficient evidence to determine a causatory association between renal cell carcinoma and herbicide exposure.  Notably, renal cell carcinoma was not a VA presumptive condition related to Agent Orange herbicide exposure.  

The examiner also noted that the Veteran submitted information that indicates that the cause of renal cell carcinoma was unknown, but the existing risk factors included some herbicides but no specific herbicide was provided.  A review of the medical literature indicates that renal cell carcinoma occurs more often in the male population in the sixth or eight decade with risk factors including smoking.  The Veteran did have a history of smoking.

The examiner noted again that Veterans and Agent Orange Update 2012 indicates that there is inadequate or insufficient evidence to determine a causatory association between renal cell carcinoma and herbicide exposure.  Significant associated or contributory factors in the Veteran developing kidney cancer were smoking (25 percent), multiple liver cysts (25 percent), hemangioblastoma- suggesting a genetic predisposition (25 percent) and herbicide exposure (25 percent).  Therefore, the examiner opined that it was less likely than not that the Veteran's renal carcinoma originated during service or was otherwise etiologically related to the Veteran's service, to include herbicide exposure.  This was based on all the evidence and information presented, the Veteran's history and lay statements, and review of the medical literature.

The examiner also indicated that it was less likely than not that the Veteran's hemangioblastoma was incurred in or caused by the claimed in-service event, injury or illness.  The examiner noted that according to the American Cancer Society information on brain tumors, most studies have not found a link between Vietnam service, workplace herbicide exposure, or dioxin exposure and brain tumors.  With respect to the Veteran's submitted NIH article, the examiner noted that the article indicated that the incidence of the tumors was expected to rise due to environmental insults such as chronic ultraviolet exposure and potential Agent Orange exposure.  The article hypothesized that hemangiomas, angiosarcomas and vascular malformations represented the extremes of signaling abnormalities seen in pathogenic angiogenesis.  The examiner noted that this statement from the article was a hypothesis referring to malignant vascular tumors such as hemangioendothelioma and angiosarcoma.  Conversely, hemangioblastoma was a benign vascular tumor of the central nervous system.  

The examiner noted again that Veterans and Agent Orange Update 2012 indicates that there is inadequate or insufficient evidence to determine a causatory association between brain tumors and herbicide exposure.  The examiner opined that it was less likely than not that the Veteran's hemangioblastoma originated during service or was otherwise etiologically related to the Veteran's service, to include herbicide exposure.  This was based on all the evidence and information presented, the Veteran's history and lay statements, and review of the medical literature.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for hemangioblastoma and clear cell renal cell carcinoma, claimed as due to herbicide exposure, is not warranted.

As a threshold matter, the Board notes that exposure to herbicide agents such as Agent Orange is conceded in this case, as the service personnel records show that the Veteran did serve in the Republic of Vietnam.  See VA Memorandum (January 2011). 

However, while the Veteran served in Vietnam, and his exposure to herbicides is therefore presumed, renal cancer and hemangioblastoma are not one of the conditions for which VA has specifically determined a presumption of service connection is warranted.  Accordingly, entitlement to service connection on a presumptive basis is not warranted.  

The Board must also consider whether the Veteran's hemangioblastoma and clear cell renal cell carcinoma was directly caused by herbicide exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  A presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

As there is a current diagnosis of hemangioblastoma and clear cell renal cell carcinoma, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000). 

The Board finds that the preponderance of the evidence is against a finding that the Veteran's current hemangioblastoma and clear cell renal cell carcinoma disabilities are etiologically related to the Veteran's military service on a direct basis.  In this case, the Veteran's service treatment records were negative for complaints or findings related to a hemangioblastoma disability or a clear cell renal cell carcinoma disability and the most probative opinions do not show a relationship between any current hemangioblastoma or clear cell renal cell carcinoma disability and the Veteran's military service, to include herbicide exposure. 

Notably, multiple VA examiners specifically opined that it was less likely than not that the Veteran's hemangioblastoma and clear cell renal cell carcinoma originated during service or were otherwise etiologically related to the Veteran's service, to include herbicide exposure.  

The Board finds the VA examination reports to be highly probative, as they were based on a thorough review of the Veteran's medical records, evaluation of the Veteran, and cite to relevant medical principles.  The opinions are also consistent with the other evidence of record and are supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.). 

The Board notes that in July 2015, the Veteran's representative submitted multiple internet articles which discuss a potential link between herbicide exposure and the development of brain and kidney cancer.  

However, per the September 2015 remand instructions, the October 2015 VA examiner addressed these articles in relation to the Veteran's claim of a link between his hemangioblastoma and clear cell renal cell carcinoma disabilities and conceded in-service herbicide exposure.  In relation to the submitted articles regarding clear cell renal cell carcinoma, the examiner noted that the study was rather a small sample size resulting in a supposition or theory established on a retrospective study without any concrete conclusive or substantiated evidence.  The examiner also indicated that while studies suggest that there may be an association between renal cell carcinoma and herbicide exposure, they did not support a causatory relationship between exposure and subsequent development of this neoplasm.  

The October 2015 VA examiner also noted that while the submitted NIH article indicated that the incidence of the tumors was expected to rise due to environmental insults such as chronic ultraviolet exposure and potential Agent Orange exposure, this statement from the article was a hypothesis referring to malignant vascular tumors such as hemangioendothelioma and angiosarcoma while the Veteran had a hemangioblastoma, which was a benign vascular tumor of the central nervous system.  

Additionally, while the submitted articles speak in general terms regarding the claimed diseases and their potential relation to herbicide exposure, the October 2015 VA examiner specifically addressed the Veteran's circumstances in relation to his hemangioblastoma and clear cell renal cell carcinoma disabilities and their potential relation to his service.

In this regard, the Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

As a result, the Board finds that the October 2015 opinion of the VA examiner to be the most probative.  

Given that the most probative opinion is against a finding of a relationship between a hemangioblastoma and clear cell renal cell carcinoma and his service, to include herbicide exposure, the Board finds that service connection is not warranted.

The Board notes the Veteran's contentions regarding the etiology of his claimed hemangioblastoma and clear cell renal cell carcinoma disabilities.  To the extent that the Veteran himself contends that a medical relationship exists between his claimed current disabilities and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that hemangioblastoma and clear cell renal cell carcinoma disabilities are not disabilities subject to lay diagnosis as these diagnoses requires medical training.  More significantly, the Veteran does not have the medical expertise to provide an opinion regarding the hemangioblastoma and clear cell renal cell carcinoma etiologies.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

Thus, the Veteran's assertions that there is a relationship between his claimed hemangioblastoma and clear cell renal cell carcinoma disabilities and his service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As the preponderance of the evidence is against the Veteran's claims, service connection must be denied.  38 C.F.R. §§ 3.1(m) & (n), 3.102, 3.301. 


ORDER


Entitlement to service connection for hemangioblastoma, claimed as due to herbicide exposure, is denied.
 
Entitlement to service connection for clear cell renal cell carcinoma, claimed as due to herbicide exposure, is denied.







____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


